Title: To Thomas Jefferson from Bartholomew von Heer, 19 April 1802
From: Heer, Bartholomew von
To: Jefferson, Thomas


            Sir—	
              Philada. 19th April. 1802
            I have the Honour of Informing you that in Justice to myself on or about the 14th Inst. I addressed a Petition to the Senate & House of Representatives of the U.States, praying to be placed on the pension List and which I think myself intitled to, as well as any of my Brother Officers who have served their Country as I have done through the Whole of the Revolutionary War—
            Having had the Honour of being acquainted with you at Head quarters, in the Hour that tried Mens souls, and being at present aged, infirm, & weak, on Account more especially of the wounds I received in the service of the US. & notwithstanding the commutation I recd. & which I was obliged to sacrifice at a Low Rate.—I am therefore under the Necessity of asking from Congress a pention for future support—
            Permit me dear Sir, to ask your interferrence in my Favour (which if with propriety, you can grant) will ever be considered as one of the most singular, marks of Friendship & Charity due to an old Soldier—
            Accept of my highest regard & due consideration
            Barthw. Von Heer
            
              P.S—My Petition I inclosed under Cover to Messrs Lieb & Genl. Heester Members from Penna—
            
          